     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 1 of 41



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


WILLIAM SHIELL, IV, ET AL.                                CIVIL ACTION

VERSUS                                                    NO. 19-848-WBV-KWR

JOSEPH G. JONES, ET AL.                                   SECTION: D (4)


                             ORDER AND REASONS
        Before the Court is a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment, filed by Joseph G. Jones, Brian Berns, Kristina Skold Clark and

David F. Waguespack (collectively, “Defendants”). 1      The Motion is opposed, 2

Defendants have filed a Reply,3 and Plaintiffs have filed a Sur-Reply.4 After careful

consideration of the parties’ memoranda and the applicable law, the Motion is

GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A. The Complaint.

        This case arises out of the long and troubled history of alleged forgeries

surrounding a business loan obtained by William Shiell IV and Janet Marie

Broussard Shiell (collectively, “Plaintiffs”) from Whitney National Bank (hereafter,

“Whitney Bank”). Plaintiffs allege that they are dual citizens of the United States

and Canada and that they have been domiciled in Canada since 1997, but that they



1 R. Doc. 14.
2 R. Doc. 74.
3 R. Doc. 85.
4 R. Doc. 91.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 2 of 41



also owned a residence at 3705 Rue Chardonnay Drive in Metairie, Louisiana

(hereafter, “the Metairie Property”). 5 Plaintiffs assert that in 2007, their company,

Kitchens International, Inc. (hereafter, “Kitchens”), obtained a $500,000 line of credit

from Whitney Bank, which was secured by an unrecorded collateral mortgage on the

Metairie Property, which was solely owned by Mr. Shiell at all relevant times. 6

Plaintiffs allege that defendants, Brian Berns and Joseph G. Jones, served as loan

officers for Whitney Bank, and that defendant, Christina Skold Clark, served as

outside counsel and as a notary for Whitney Bank.7 Plaintiffs allege that defendant,

David Waguespack, served as outside counsel for Whitney Bank.8

        Plaintiffs further allege that Mr. Shiell was diagnosed with cancer in

November 2010, and that he returned to Canada for treatment.9 Plaintiffs also claim

that Kitchens began suffering financial difficulties in 2011 and incurred considerable

legal fees and expenses due to non-payment of commissions and for contracts

Kitchens had performed in 2009 and 2010.10 Plaintiffs assert that they continued to

pay the Whitney Bank loan on time despite these problems.11

        Plaintiffs allege that in July 2012, they were informed by Whitney Bank that

it wanted a recorded collateral mortgage on the Metairie Property, and that Mr.

Shiell, the sole owner of the Metairie Property, “complied in good faith believing that




5 R. Doc. 1 at ¶ 1.
6 R. Doc. 1 at ¶¶ 1, 7 & 11.
7 Id. at ¶¶ 3, 4, 5 & 7.
8 Id. at ¶ 6.
9 Id. at ¶ 9.
10 Id. at ¶ 8.
11 Id. at ¶¶ 8 & 9.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 3 of 41



the bank would be flexible in the event his health or the business did not improve.” 12

Defendants assert that Plaintiffs met with Jones at Whitney Bank on July 19, 2012,

and Mr. Shiell executed a Collateral Note in the principal amount of $1,500,000.13

The Collateral Note was paraphed by defendant, Kristina Skold Clark, a notary

public, to identify it with a Collateral Mortgage and Assignment of Leases and Rents

(the “Collateral Mortgage”), executed before Clark on July 19, 2012, by Mr. Shiell and

intervenor, Mrs. Shiell.14 The Collateral Mortgage was filed in the mortgage records

of Jefferson Parish, Louisiana on July 24, 2012.15 Mr. Shiell also executed a Security

Agreement, dated July 19, 2012, whereby the Collateral Note was pledged to Whitney

Bank to secure the prompt payment of all obligations and liabilities of Mr. Shiell and

Kitchens.16 Additionally, Plaintiffs each executed a Continuing Guaranty in favor of

Whitney Bank, also dated July 19, 2012, guaranteeing the indebtedness of Kitchens

to Whitney Bank.17 Defendants assert that on September 10, 2012, Mr. Shiell, in his

capacity as vice president of Kitchens, executed a Promissory Note in favor of

Whitney Bank in the principal amount of $540,000.18

        In their Complaint, filed on February 4, 2019, Plaintiffs allege that they were

presented with certain documents for signature at Whitney Bank on July 19, 2012,

but claim that those documents did not include the Collateral Note, the Collateral




12 Id. at ¶¶ 10 & 11.
13 R. Doc. 14-4 at p. 4.
14 R. Doc. 14-4 at pp. 6-10.
15 Id. at p. 5.
16 Id. at pp. 11-12.
17 Id. at pp. 13-20.
18 Id. at pp. 21-23.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 4 of 41



Mortgage or the Promissory Note (the “Alleged Forged Documents”). 19 Plaintiffs

claim that Mr. Shiell’s signature had been forged on these documents, and that the

first time they saw the Alleged Forged Documents was during the subsequent

Bankruptcy Proceeding, “on or after October 23, 2015.”20 Although the Collateral

Note and the Collateral Mortgage are signed by two witnesses and notarized by

Clark, Plaintiffs allege that neither the notary nor the witnesses were present during

the July 19, 2012 meeting to witness the execution of any document by Plaintiffs.21

Plaintiffs further allege that Mr. Shiell advised and updated Jones as to the status of

his illness at the July 19, 2012 meeting.22

        Despite the difficulties encountered by Plaintiffs and Kitchens, Plaintiffs

allege that they never missed a payment on the Promissory Note which, if valid,

would have expired in September 2013.23 Plaintiffs claim that, after deducting their

payment for September 2013, Whitney Bank gave Plaintiffs 30 days to pay the

balance of the Promissory Note.24 Plaintiffs assert that they were unable to pay the

balance, and that Whitney Bank, through defendant, Brian Berns, fraudulently

induced Plaintiffs to execute a forbearance agreement dated November 1, 2013 (the

“Forbearance Agreement”). 25 While Plaintiffs do not dispute that they executed the

Forbearance Agreement, they claim that they were fraudulently induced to do so

based upon the statement in the Forbearance Agreement that Whitney Bank held a


19 R. Doc. 1 at ¶ 12.
20 Id. at ¶¶ 12, 34.
21 Id. at ¶ 12.
22 Id. at ¶ 14.
23 Id. at ¶ 15.
24 Id.
25 Id.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 5 of 41



valid Promissory Note dated September 10, 2012. 26           Among other things, the

Forbearance Agreement provides that Plaintiffs would pay the entire indebtedness

owed under the Promissory Note by the earlier of the May 1, 2014 termination date,

or an event of default, and that Whitney Bank would forbear from exercising its rights

under the loan documents.27 Plaintiffs acknowledge that the Forbearance Agreement

listed all of the loan documents, including the Alleged Forged Documents.28 Plaintiffs

also concede that the Forbearance Agreement includes an agreement by Plaintiffs

and Kitchens to release the Bank and its representatives from all claims arising out

of or in any way related to the loan documents.29

        On May 30, 2014, Plaintiffs and Kitchens executed an Amendment to the

Forbearance Agreement, which extended the termination date of the Promissory Note

to the earlier of December 31, 2014, or an event of default. 30         The Amended

Forbearance Agreement includes the same release language as the original

Forbearance Agreement.31 In the Amended Forbearance Agreement, Plaintiffs also

agreed to dismiss with prejudice all pending lawsuits against Whitney Bank and/or

its officers, including their pending pro se action against Whitney Bank, Berns and

Jones that was filed in this Court, entitled Shiell, et al. v. Whitney National Bank, et

al., Civ. A. No. 14-980. 32           Pursuant to the Amended Forbearance Agreement,




26 Id.
27 R. Doc. 14-6 at pp. 6-15.
28 R. Doc. 1 at ¶ 15; See R. Doc. 14-6 at p. 8.
29 R. Doc. 1 at ¶ 15; See R. Doc. 14-6 at pp. 7, 8 & 11.
30 R. Doc. 1 at ¶ 16; R. Doc. 14-6 at pp. 16-18.
31 R. Doc. 1 at ¶ 17; See R. Doc. 14-6 at p. 16.
32 R. Doc. 1 at ¶ 17; R. Doc. 14-6 at p. 17; R. Doc. 14-8.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 6 of 41



Plaintiffs moved to dismiss their pending suit on June 10, 2014.33 Although Plaintiffs

do not dispute that they signed the Amended Forbearance Agreement or that they

dismissed their pending suit against Whitney Bank and its officers, Plaintiffs allege

that they would not have done either had they known that the Promissory Note was

invalid due to the forgery.34

        On January 1 and 5, 2015, Plaintiffs and Kitchens executed a Second

Forbearance Agreement dated December 31, 2014, extending the termination date of

the Promissory Note to the earlier of June 30, 2015 or an event of default. 35 The

Second Forbearance Agreement contains the same release language as the two prior

forbearance agreements.36 Plaintiffs allege that the Second Forbearance Agreement

was emailed to them in Canada and that they signed it in Canada and returned it to

Whitney Bank for Berns to sign in New Orleans.37 Plaintiffs concede that they signed

the Second Forbearance Agreement, but only because they believed Whitney Bank

held a valid Promissory Note.38

        On June 12, 2015, Whitney Bank, through its counsel and defendant, David

Waguespack, filed a Petition for Executory Process in the Twenty-Fourth Judicial

District Court in Jefferson Parish, Louisiana, to foreclose on the Metairie Property

(hereafter, the “Executory Proceeding”).39 Whitney Bank attached a copy of the loan




33 See R. Doc. 2 in Civ. A. 14-980-SM-JCW, Shiell, et al. v. Whitney National Bank, et al. (E.D. La.).
34 R. Doc. 1 at ¶¶ 18 & 19.
35 Id. at ¶ 21; R. Doc. 14-6 at pp. 19-20.
36 R. Doc. 14-6 at p. 19.
37 R. Doc. 1 at ¶ 21.
38 R. Doc. 1 at ¶ 21.
39 R. Doc. 1 at ¶ 23. See R Doc. 14-6 at pp. 21-24.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 7 of 41



documents to the Petition, including the Alleged Forged Documents. 40 The court

issued an Order on June 12, 2015, commanding the sheriff to seize and sell the

Metairie Property, and the sale was scheduled for October 7, 2015.41 Plaintiffs allege

that they were never served with a copy of the Petition, even though they had advised

Waguespack numerous times that they were residing in Montreal.42 Plaintiffs claim

that they were unaware of the case until late August 2015, when they received a copy

of the Petition, without the loan documents attached, from attorney Rachel Silvers,

who claimed to be a curator appointed by the state court to find Plaintiffs because

their whereabouts were purportedly unknown by Whitney Bank.43 Although omitted

from their Complaint, Plaintiffs filed an Answer in the Executory Proceeding on

August 31, 2015, making similar allegations to those raised in their 2014 pro se action

against Whitney Bank, Berns and Jones (Civ. A. No. 14-980), which was ultimately

dismissed by this Court.44 As Defendants point out, Plaintiffs did not complain of any

forgeries in their Answer filed in the Executory Proceeding or in their 2014 pro se

Complaint, and admitted to signing the Collateral Mortgage.45

        On October 5, 2015, Mr. Shiell filed a voluntary petition for Chapter 13

bankruptcy in the United States Bankruptcy Court for the Eastern District of

Louisiana (hereafter, the “Bankruptcy Proceeding”).46 As a result, the sheriff’s sale

of the Metairie Property, scheduled for October 2015, was stayed pursuant to 11


40 R. Doc. 14-6 at pp. 28-64.
41 R. Doc. 14-6 at p. 25. See R. Doc. 14-1 at p. 6; R. Doc. 1 at ¶ 26.
42 R. Doc. 1 at ¶ 23.
43 R. Doc. 1 at ¶ 24.
44 R. Doc. 14-10; See R. Doc. 14-8.
45 R. Doc. 14-1 at pp. 6-7 (citing R. Doc. 14-10). See R. Doc. 14-8.
46 R. Doc. 1 at ¶ 29.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 8 of 41



U.S.C. § 362(a). On October 23, 2015, Whitney Bank filed a Motion to Lift Stay in

the Bankruptcy Proceeding, and attached a copy of all of the loan documents,

including the Alleged Forged Documents.47 Plaintiffs allege that the first time they

saw the Alleged Forged Documents was when they were served with the Motion to

Lift Stay on or about October 23, 2015 by mail.48 Defendants point out that Mr. Shiell

filed his proposed Chapter 13 plan of reorganization on October 24, 2015,

acknowledging that he personally guaranteed Whitney Bank’s loan to Kitchens and

that the loan was secured by the Metairie Property. 49 Mr. Shiell proposed that the

proceeds from the sale of the Metairie Property would pay off the loan, with the

balance of the proceeds going to the Chapter 13 Trustee to pay unsecured claims. 50

There are no allegations of forgery or fraud in the proposed Chapter 13 plan.

        On November 21, 2015, Mr. Shiell, who was represented by counsel, filed a

one-page Objection to Whitney Bank’s Motion to Lift Stay, requesting one year to sell

the Metairie Property in accordance with his proposed plan of reorganization.51 Like

the proposed reorganization plan, the objection does not raise any allegation of

forgery or fraud. Mr. Shiell also did not disclose any potential claim against Whitney

Bank in his bankruptcy schedules.52 The Bankruptcy Court granted Whitney Bank’s

Motion to Lift Stay on December 10, 2015, allowing Whitney Bank to foreclose on the

Metairie Property. 53         In their Complaint, Plaintiffs allege that Whitney Bank


47 R. Doc. 14-6 at pp. 66-157; R. Doc. 1 at ¶ 30.
48 R. Doc. 1 at ¶ 34.
49 R. Doc. 14-11. at p. 2.
50 R. Doc. 14-11.
51 R. Doc. 14-12.
52 R. Doc. 14-13.
53 R. Doc. 14-14.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 9 of 41



obtained relief from the bankruptcy stay through the use of forged documents,

fraudulently obtained forbearance agreements and a false affidavit from Berns.54

        On February 4, 2019, Plaintiffs filed the instant Complaint, alleging that the

Defendants’ actions, as outlined above, violate the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. §§ 1961-1968 (“RICO”). 55          Plaintiffs allege that

Defendants committed several acts of wire fraud to Canada, two acts of wire fraud

for pleadings filed in the Bankruptcy Proceeding, two acts of mail fraud to Canada,

and one act of mail and wire fraud to Canada.56 Plaintiffs also allege that Defendants’

actions violated the Louisiana racketeering statute through the creation, operation

and conspiracy to operate a racketeering enterprise, based upon theft by fraud,

creation of false public records by filing forged documents in the mortgage records,

and creation of false public records based upon documents filed in the Executory

Proceeding.57

        B. Defendants’ Motion to Dismiss or, Alternatively, Motion for
           Summary Judgment.

        On June 4, 2019, Defendants filed the instant Motion to Dismiss or,

Alternatively, Motion for Summary Judgment (the “Motion”), seeking dismissal of the

Complaint under Fed. R. Civ. P. 12(b)(6).58 Defendants assert that this is the fifth

time that Plaintiffs have asserted claims against Whitney Bank (now Hancock

Whitney Bank) and its representatives and attorneys relating to the foreclosure of



54 R. Doc. 1 at ¶ 31.
55 R. Doc. 1.
56 R. Doc. 1 at ¶ 35.
57 Id. at ¶ 36.
58 R. Doc. 14.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 10 of 41



the Metairie property.59 Defendants assert that Plaintiffs have a history of making

frivolous claims against not only Whitney Bank and its officers, but others who seek

to collect amounts owed to them, and that Plaintiffs have a habit of alleging forgery

when it benefits them. 60 Defendants seek dismissal based upon the documents

attached to their Motion, which they contend are referenced in the Complaint and

central to Plaintiffs’ claims, as well as documents of public record of which the Court

may take judicial notice. However, if the Court considers matters outside the scope

of Rule 12(b)(6), Defendants assert that the Court should grant summary judgment

and dismiss Plaintiffs’ Complaint, in its entirety, with prejudice pursuant to Fed. R.

Civ. P. 56. 61 Defendants assert that Plaintiffs’ claims must be dismissed with

prejudice because: (1) Plaintiffs released all claims against Whitney Bank, its

representatives and its attorneys pursuant to the Forbearance Agreements; (2) the

claims are barred by res judicata and judicial estoppel; (3) Plaintiffs have failed to

adequately plead RICO claims; and (4) Mrs. Shiell lacks standing in this case.62

        Defendants first assert that Plaintiffs’ claims are precluded because they

released Whitney Bank, its employees and its attorneys from all claims related to

“the Loan Documents” in the three Forbearance Agreements.63 Defendants point out



59 R. Doc. 14-1 at p. 1. Defendants point to the Executory Proceeding, the Bankruptcy Proceeding, a
2014 pro se Complaint filed in this Court in the case Shiell, et al. v. Whitney National Bank, et al., Civ.
A. No. 14-980 (E.D. La.), and a 2016 lawsuit filed in Civil District Court for the Parish of Orleans,
Louisiana, entitled Shiell, et al. v. Whitney National Bank, et al., Case No. 16-1530. Id. at pp. 4-8; R.
Doc. 14-15. Defendants claim that Plaintiffs voluntarily dismissed the 2014 case, and that the 2016
case is deemed abandoned because no action has been taken since the case was filed. R. Doc. 14-1 at
pp. 5 & 8.
60 Id. at p. 4 n.2.
61 Id.
62 Id. at pp. 1-2.
63 R. Doc. 14-1 at pp. 12-13 (citing R. Doc. 14-6 at pp. 6-20).
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 11 of 41



that the phrase “Loan Documents” is defined in the original Forbearance Agreement

to include, among other documents, the Alleged Forged Documents – the September

10, 2012 Promissory Note for $540,000, the July 19, 2012 Collateral Mortgage and

Assignment of Leases and Rents, and the July 9, 2012 Collateral Note for

$1,500,000.64 Defendants assert that Plaintiffs’ claims hinge on their allegation that

their signatures were forged on these documents. Defendants point out, however,

that Plaintiffs admit to signing the Forbearance Agreement and amendments

thereto, wherein they not only expressly acknowledged the Alleged Forged

Documents, but also released all claims against Whitney Bank, its employees and its

attorneys arising out of those documents, including claims based on “federal and state

statutes” and “fraud.”65 Because settlement agreements have the same preclusive

effect as judgments in Louisiana and can form the basis of a res judicata defense,

Defendants argue that Plaintiffs’ claims are precluded and should be dismissed with

prejudice.66

        Defendants further assert that Plaintiffs’ claims are barred by res judicata,

which requires four elements: (1) parties who are identical or in privity; (2) the

judgment in the prior action was rendered by a court of competent jurisdiction; (3)

the prior action was concluded to a final judgment on the merits; and (4) the same

claim or cause of action was involved in both actions.67 Defendants claim that all four




64 R. Doc. 14-1 at p. 13 (citing R. Doc. 14-6 at pp. 7-8).
65 R. Doc. 14-1 at p. 13 (citing R. Doc. 14-6 at pp. 7, 8, 16, 19).
66 R. Doc. 14-1 at p. 13 (citing Dowl v. Redi Care Home Health Ass’n, 2004-1182 (La. App. 4 Cir. 4/6/05),

917 So.2d 434, 438-39; La. Civ. Code art. 3080).
67 R. Doc. 14-1 at p. 14 (citing In re Southmark Corp., 163 F.3d 925, 934 (5th Cir. 1999)).
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 12 of 41



requirements are met in this case based upon the Bankruptcy Court’s December 10,

2015 Order Lifting Stay and the June 12, 2015 Order in the Executory Proceeding.68

Defendants assert that both are valid, final Orders ruling on the validity and

enforceability of the loan documents and the Collateral Mortgage, the validity of

which Plaintiffs are now disputing. 69 Defendants point out that, by their own

admission, Plaintiffs were aware of the Alleged Forged Documents when Whitney

Bank filed its Motion to Lift Stay on October 23, 2015, yet neither the Answer filed

in the Executory Proceeding, nor the Objection filed in the Bankruptcy Proceeding,

raised the defense of forgery. 70 As such, Defendants argue Plaintiffs’ claims are

precluded by the doctrine of res judicata.

        Defendants also assert that Plaintiffs’ claims are barred by judicial estoppel,

which is an equitable doctrine that can be invoked by a court to prevent a party from

asserting a position in a legal proceeding that is inconsistent with a position taken in

a previous proceeding. 71 Defendants assert that the Fifth Circuit has held that

judicial estoppel only applies where the position of the party to be estopped is clearly

inconsistent with its prior position, and where the party convinced a court to accept

its prior position.72 Defendants argue that those requirements are met in this case

because Plaintiffs were aware of the Alleged Forged Documents both before and after

Mr. Shiell filed for bankruptcy, because the documents were attached as exhibits to


68 R. Doc. 14-1 at p. 14.
69 Id.
70 Id.
71 Id. at p. 18 (quoting Love v. Tyson Foods, Inc., 677 F.3d 258, 261 (5th Cir. 2012)) (internal quotation

marks omitted).
72 R. Doc. 14-1 at p. 18 (quoting In re Coastal Plains, Inc., 179 F.3d 197, 206 (5th Cir. 1999)) (internal

quotation marks omitted).
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 13 of 41



Defendants’ Petition in the Executory Proceeding,73 and as exhibits to Defendants’

Motion to Lift Stay filed in the Bankruptcy Proceeding.74 Defendants emphasize that

Mr. Shiell did not disclose any potential claim against Whitney Bank in his

bankruptcy schedules, and never mentioned a potential claim against Whitney Bank

or its officers or counsel while the bankruptcy proceeding was pending.75 Defendants

argue that, as a result, Mr. Shiell represented to the Bankruptcy Court and all

creditors that he did not have any such claim and that the loan documents were valid.

Defendants claim that the Bankruptcy Court, in granting Defendants’ request to lift

the stay, accepted Mr. Shiell’s omission of any reference to an alleged forgery. 76

Defendants argue that Plaintiffs’ claims in this case are clearly inconsistent with

their prior positions in both the Bankruptcy Proceeding and the Executory

Proceeding.      Defendants also argue that those courts accepted Plaintiffs’ prior

positions, including their non-disclosure of any forgery, when they entered valid, final

Orders recognizing the validity of the debt and Whitney Bank’s lien. 77 As such,

Defendants assert that Plaintiffs’ claims are barred by judicial estoppel.

        Defendants further assert that Plaintiffs’ RICO claims fail because Plaintiffs

failed to allege sufficient facts to satisfy the following three requirements for any

RICO claim under 18 U.S.C. § 1962: (1) a person who engages in; (2) a pattern of


73 R. Doc. 14-1 at p. 19 (citing R. Doc. 1 at ¶ 24). Although Defendants also cite to “Ex. B-2,” this is
likely a typographical error, as the Petition for Executory Process, and the exhibits attached thereto,
were attached to Defendants’ Motion as Exhibit C-2 (R. Doc. 14-6 at pp. 21-65).
74 R. Doc. 14-1 at p. 19. Although Defendants cite to “Ex. B-3,” this is likely a typographical error, as

there is no Exhibit B-3 attached to the instant Motion. Further, the Motion For Relief from Automatic
Stay appears at Exhibit C-3 (R. Doc. 14-6 at pp. 66-157).
75 R. Doc. 14-1 at p. 19 (citing R. Doc. 14-13).
76 R. Doc. 14-1 at pp. 19-20 (citation omitted).
77 R. Doc. 14-1 at p. 20.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 14 of 41



racketeering activity; (3) connected to the acquisition, establishment, conduct or

control of an enterprise. 78 Defendants argue that Plaintiffs have not indicated a

particular section of RICO under which they are bringing this action, have not

specified any statutes allegedly violated, have not pled the elements of any predicate

offense, have not identified a particular Defendant against which they are asserting

their RICO claim, have not alleged with particularity the misconduct of each

Defendant, and have not alleged a pattern of racketeering activity. 79 Defendants

argue that Plaintiffs have failed to allege a pattern of racketeering activity under

Fifth Circuit precedent because the alleged predicate acts in the Complaint were part

and parcel of a single, otherwise lawful transaction.80 Defendants assert that this

Court has held that a state foreclosure proceeding “fits this mold,” and that there can

be no pattern of racketeering activity where the plaintiff alleges conduct that had an

inherent and definite termination point and did not present a future threat of

repetition. 81 Defendants argue that their conduct had an inherent and definite

termination point – the foreclosure of the Metairie Property – and did not present a

future threat of repetition. Thus, Defendants claim that Plaintiffs have failed to

allege predicate acts or a pattern of racketeering activity.

       Defendants also claim that Plaintiffs have not pled sufficient facts to establish

an enterprise. Relying upon Fifth Circuit precedent, Defendants assert that an


78 R. Doc. 14-1 at pp. 20-21 (citing Abraham v. Singh, 480 F.3d 351, 354-55 (5th Cir. 2007)).
79 R. Doc. 14-1 at pp. 21-22.
80 R. Doc. 14-1 at p. 22 (quoting Word of Faith World Outreach Ctr. Church, Inc. v. Sawyer, 90 F.3d

118, 123 (5th Cir. 1996)) (quotation marks omitted).
81 R. Doc. 14-1 at pp. 22-23 (quoting Bordelon v. Wells Fargo Fin. La., LLC, Civ. A. No. 18-2563, 2018

WL 2717521 (E.D. La. June 6, 2018); Howell v. Adler, Civ. A. No. 16-14141, 2017 WL 1064974 (E.D.
La. Mar. 21, 2017)) (quotation marks omitted).
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 15 of 41



“association-in fact” enterprise is a group of persons associated together for a common

purpose of engaging in a course of conduct, and that the linchpin of enterprise status

is the continuity or ongoing nature of the association. 82 Defendants argue that

Plaintiffs have not alleged that Defendants associated at all, much less for a common

purpose.83 Defendants also claim that Plaintiffs have not alleged an enterprise that

is continuing and ongoing, as their allegations against Defendants relate to their

roles as loan officers for Whitney Bank, counsel for Whitney Bank in the Bankruptcy

and Executory Proceedings, and as outside counsel and notary for Whitney Bank.84

Thus, Defendants maintain that Plaintiffs’ RICO claims must be dismissed.

        For these same reasons, Defendants argue that Plaintiffs have failed to allege

sufficient facts to support a claim under the Louisiana Racketeering Act, La. R.S.

15:1351, et seq., and that those claims must also be dismissed.85

        Finally, Defendants assert that Mrs. Shiell lacks standing as a RICO plaintiff

because the Complaint fails to allege any injury to her business or property. 86

Instead, Plaintiffs allege they were injured through the foreclosure of the Metairie

Property, which was solely owned by Mr. Shiell.87

        Although not specified in their Motion, Defendants appear to assert that if the

Court converts their Motion to Dismiss into a Motion for Summary Judgment,


82 R. Doc. 14-1 at p. 23 (quoting United States v. Turkette, 452 U.S. 576, 583, 101 S.Ct. 2524, 69 L.Ed.2d
246 (1981); Whelan v. Winchester Prod. Co., 319 F.3d 225, 229 (5th Cir. 2003); Allstate Ins. Co. v.
Plambeck, 802 F.3d 665, 673 (5th Cir. 2015)) (quotation marks omitted).
83 R. Doc. 14-1 at p. 24.
84 R. Doc. 14-1 at p. 24.
85 R. Doc. 14-1 at pp. 24-25.
86 R. Doc. 14-1 at p. 25 (citing 18 U.S.C. § 1964(c); Khurana v. Innovative Health Care Sys., 130 F.3d

143, 147 (5th Cir. 1997)).
87 R. Doc. 14-1 at p. 25.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 16 of 41



Plaintiffs claims should be dismissed for the same reasons set forth above.

Defendants submitted a Statement of Uncontested Facts to show that they are

entitled to summary judgment.88

        C. Plaintiffs’ Opposition to the Motion.

        Plaintiffs oppose the Motion, asserting that the Alleged Forged Documents

were not signed by Mr. Shiell, as evidenced by the “Amended Handwriting Report by

Adele Thonn of the Write Image.”89 According to Plaintiffs, Thonn concluded that

there is a “Strong Probability” that the signature on the September 2012 Promissory

Note is not Mr. Shiell’s signature.90 Plaintiffs claim this is the strongest affirmation

an expert can provide, other than stating, with certainty, that the signature is or is

not authentic.91 Plaintiffs further assert that Defendants’ own handwriting expert,

Rigo Vargas, could not say that there was anything more than a possibility that Mr.

Shiell signed the Collateral Mortgage. 92 Plaintiffs argue that these two expert

reports show that the instant Motion should be denied.93 Plaintiffs also take issue

with the fact that Defendants did not submit affidavits from Thais Wille and Ashley

Minor, the two purported witnesses to the loan documents. Plaintiffs maintain that




88 R. Doc. 14-3.
89 R. Doc. 74 at p. 2. Although Plaintiffs claim that Thonn’s report is attached to their Opposition brief,
Plaintiffs did not attach any exhibits to their Opposition brief. Id. Plaintiffs also assert that the
Amended Handwriting Report “has previously been filed with the Court in this case as Exhibit J.” Id.
After scouring the record in this case, the Court found a June 29, 2017 report from Adele Thonn, which
was attached as Exhibit A to Plaintiffs’ RICO Case Statement. See R. Docs. 41 & 41-1 at pp. 1-4.
90 R. Doc. 74 at p. 2.
91 Id.
92 R. Doc. 74 at p. 2. Plaintiffs claim that Vargas’ report “has been filed in this Court as a Defendants’

exhibit,” but do not specify where in the record Vargas’s report can be found. Id.
93 R. Doc. 74 at pp. 2, 6, 7, 8, 9, 11.
     Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 17 of 41



there were no witnesses to the signing of any loan documents other than Jones.94

Although Defendants submitted an affidavit from Clark, who purportedly notarized

the loan documents, Plaintiffs maintain that there was no notary or witness present

when they signed the loan documents in 2012.95

        Plaintiffs further assert that they have contested the validity of the Collateral

Mortgage since Mr. Shiell first viewed the document in April 2016, after receiving his

bankruptcy file from his bankruptcy attorney.96 Plaintiffs claim that they did not

include forgery of the loan documents in their February 2016 lawsuit because they

had not yet seen the forged documents. 97 Plaintiffs assert that they asked their

former counsel to amend that lawsuit to raise the issue of forgery, but their counsel

refused to do so until Plaintiffs engaged a handwriting expert to support their claim. 98

Plaintiffs assert that, by the time they retained Thonn and she produced her first

report in June 2017, the case was too old to amend. As a result, Plaintiffs filed the

instant Complaint asserting RICO claims.99

        Plaintiffs also assert that the Forbearance Agreements did not validate the

loan documents, and that the loan documents were never attached to the Forbearance

Agreements for Mr. Shiell’s review.100 Plaintiffs assert that, contrary to his assertion

in the Executory Proceeding, Waguespack knew Plaintiffs were residing in Montreal

and should have served Plaintiffs with the Petition and the attached loan documents


94 R. Doc. 74 at p. 10.
95 Id.
96 Id. at pp. 2-3.
97 Id. at pp. 5-6.
98 Id. at p. 6.
99 Id. at p. 6.
100 Id. at p. 3.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 18 of 41



instead of appointing a curator ad hoc to find and serve Plaintiffs. 101 As such,

Plaintiffs ask the Court to “take action against” Waguespack for committing perjury,

in violation of 18 U.S.C. § 1623(c).102 Plaintiffs also complain that the curator filed

an Answer in the Executory Proceeding before speaking to Plaintiffs or serving them

with a copy of the Defendants’ Petition.103 Plaintiffs allege that Ms. Shiell called the

curator after receiving a copy of the Petition, Answer and “the Sheriff’s documents”

by email on August 6, 2015, but that the curator refused to do anything further for

Plaintiffs.104

        Plaintiffs argue that res judicata does not apply because their prior cases were

decided before Plaintiffs “had an opportunity to oppose them based on the forgery

they discovered in the notes in April 2016.”105 Plaintiffs also contend that Mrs. Shiell

has standing in this case because Defendants sued Mrs. Shiell in the Executory

Proceeding and are now claiming in this case that Mrs. Shiell is indebted to the

bank.106 In the event that the Court converts Defendants’ Motion to Dismiss into a

Motion for Summary Judgment, Plaintiffs maintain that the Motion should be denied

because there are several material facts that Plaintiffs strongly contest, as evidenced

by their Statement of Contested Facts. 107

        In what appears to be a second Opposition brief, Plaintiffs assert that

Defendants are all guilty of making false statements in their Memorandum in


101 Id. at pp. 3-4.
102 Id. at pp. 4-5.
103 Id. at p. 7.
104 Id. at p. 7.
105 Id. at p. 11.
106 Id.
107 Id. at p. 11; See R. Doc. 74-2.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 19 of 41



Support of the instant Motion, and maintain that Waguespack committed perjury in

the Executory Proceeding. 108          Plaintiffs maintain that the Collateral Note, the

Collateral Mortgage and the Promissory Note were all forged and that their prior

lawsuits were not frivolous.109 Plaintiffs assert that the Forbearance Agreements are

fraudulent documents because they falsely claim that Whitney Bank holds a valid

Promissory Note.110 Plaintiffs maintain that res judicata and judicial estoppel do not

apply in this case because Plaintiffs were unaware of the Alleged Forged Documents

when judgments were issued in the Bankruptcy Proceeding and the Executory

Proceeding.111 Plaintiffs further assert that judgments based upon forged documents

or agreements (like the Forbearance Agreements) cannot lead to res judicata. 112

Plaintiffs claim that they have alleged sufficient facts to support their RICO claims,

relying upon their RICO Standing Order that was previously filed with the Court. 113

Plaintiffs maintain that Mrs. Shiell has standing in this case because she was

President of Kitchens, which was sued by Whitney Bank, and because she was sued

with Mr. Shiell and Kitchens as the guarantor of Kitchens’ indebtedness.114




108 R. Doc. 74-4.
109 Id. at pp. 2-3.
110 Id. at p. 4.
111 Id. at pp. 4 & 6.
112 Id. at pp. 4-5. Plaintiffs claim that when all of this was happening, they were fighting other legal

battles, including the succession of Mr. Shiell’s parents, suits involving business investments “where
the Shiells had been duped,” and Mrs. Shiell’s son’s criminal case, and that Mr. Shiell was seriously
ill and under heavy opioid medication, which limited his ability to understand or help Mrs. Shiell with
these proceedings. Id. at p. 5.
113 Id. at p. 7. Although not cited by Plaintiffs, their RICO Standing Order can be found at R. Doc. 41.
114 R. Doc. 74-4 at p. 7.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 20 of 41



        D. Defendants’ Reply Brief.

        In response, Defendants assert that, despite the numerous prior legal

proceedings involving the same loan, Plaintiffs never raised an allegation of forgery

until they filed the instant Complaint.115 As such, Defendants assert that Plaintiffs

are now taking a position that is completely inconsistent and contrary to pleadings

they filed in the prior actions.116 Defendants maintain that their Motion to Dismiss

should be granted based upon the release contained in the Forbearance Agreements,

judicial estoppel, res judicata, the insufficiency of the RICO allegations and because

Mrs. Shiell has not alleged any injury to her business or property. 117

        Alternatively, Defendants assert that their Motion for Summary Judgment

should be granted because Plaintiffs have not offered any competent summary

judgment evidence to show there is a genuine issue for trial.118 Defendants assert

that Plaintiffs cannot collaterally attack the loan documents based on allegations of

forgery more than three years after they could, and should, have raised these issues

in their Objection to Defendants’ Motion to Lift Stay filed in the Bankruptcy

Proceeding, or their Answer filed on August 31, 2015 in the Executory Proceeding. 119

Defendants also submitted with their Reply brief the affidavits of Asley Miner and

Thais Wille, the two witnesses to the Collateral Mortgage, to show that they were

physically present in the room and personally observed both Plaintiffs sign the




115 R. Doc. 85 at p. 1.
116 Id. at p. 2.
117 Id. at p. 3.
118 Id. at p. 4.
119 Id. at pp. 4-5.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 21 of 41



Collateral Mortgage on July 19, 2012.120 In a lengthy footnote, Defendants explain

that on October 3, 2019, counsel for Defendants held a telephone conference with Mrs.

Shiell to discuss their preparation of the Pre-trial Order, during which Mrs. Shiell

stated that she had contacted Ms. Wille, who would testify that she was not physically

present in the room when Plaintiffs signed the Collateral Mortgage and other loan

documents on July 19, 2012.121       While reserving their right to call either of their

attorneys of record who were present on the call to testify regarding Mrs. Shiell’s

admission that she and her husband signed the Collateral Mortgage they now claim

was forged, Defendants assert that Mrs. Shiell’s statements regarding her

communication with Mrs. Wille were false. Defendants claim that, shortly after the

October 3, 2020 phone call, Jones advised Defendants’ counsel that Ms. Wille had

contacted him because she had received a voicemail from Mrs. Shiell. Defendants

assert that their counsel contacted Ms. Wille, who confirmed that she has never

spoken with Mrs. Shiell about this case. Ms. Wille also confirmed that she was

physically present in the room and witnessed Plaintiffs sign the Collateral Mortgage

on July 19, 2012, before she signed as a witness, as stated by Ms. Wille’s affidavit

submitted with the Reply brief.122

         Defendants further argue that Plaintiffs’ assertions regarding the handwriting

experts is both irrelevant for purposes of summary judgment and false.               123



Defendants claim that the handwriting reports are not competent summary


120 Id. at p. 5.
121 Id. at n.6.
122 Id.
123 Id.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 22 of 41



judgment evidence because they are unsworn. 124 Defendants assert that Vargas

opined that Mr. Shiell probably signed the Collateral Note and the Promissory Note,

but did not reach a definite conclusion regarding whether he signed the Collateral

Mortgage. 125 Defendants further assert that Thonn opined that there is a strong

probability that Mr. Shiell did not sign the Promissory Note, but merely found that

there are indications that Mr. Shiell did not sign the Collateral Note or the Collateral

Mortgage. 126 Finally, Defendants argue that because Plaintiffs failed to timely

respond to their Requests for Admissions, the requests are deemed admitted and

Plaintiffs are deemed to have admitted that Mr. Shiell signed the Alleged Forged

Documents.127

        E. Plaintiffs’ Sur-Reply Brief.

        In their Sur-Reply brief, Plaintiffs assert that Defendants’ Reply brief is an

attempt to amend their Motion to Dismiss to add a claim for prescription, based on

Defendants’ assertion that Plaintiffs should have raised the alleged forgeries over

three years before they filed this suit in February 2019.128 Plaintiffs then assert that,

“The Executive Process . . . should not stand” in light of the fact that the state court

granted Defendants’ Petition because Defendants falsely claimed that they did not

know Plaintiffs’ whereabouts.129 Plaintiffs then recount the timeline of events, noting

that they were not served with a copy of the Petition filed in the Executory Proceeding



124 Id. at pp. 5-6 (citing Smith v. Palafox, 728 Fed.Appx. 270, 275 (5th Cir. 2018)).
125 R. Doc. 85 at p. 6 (citing R. Doc. 85-3).
126 R. Doc. 85 at p. 6 (citing R. Doc. 75-5).
127 R. Doc. 85 at pp. 6-7 (citing R. Doc. 85-4, pp. 8-9).
128 R. Doc. 91 at pp. 1-2.
129 Id. at p. 2.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 23 of 41



(without the exhibits) and response thereto until August 6, 2015, when they received

the documents by email.130 Plaintiffs maintain that, had they been timely served

with the Petition and attached loan documents, they could have stopped the

foreclosure on the Metairie Property and there would have been no need for the

Bankruptcy Proceeding because they would have realized that the loan documents

were forged.131

        Plaintiffs dispute several claims in the Reply brief, including Defendants’

assertion that Plaintiffs’ Opposition brief includes information that was not in their

Complaint.132 Plaintiffs contend that all of the “new information” is contained in

their RICO Standing Order, which amended their Complaint.133 Plaintiffs also assert

that, although Mr. Shiell filed an Answer to Defendants’ Motion to Lift Stay, he had

no idea how to answer the motion because he is not an attorney.134 Plaintiffs dispute

Defendants’ claim that Mrs. Shiell never alleged a loss to her business, as she was

President of Kitchens and owned 50% of the stock, which was damaged as a result of

Defendants’ actions. 135       Plaintiffs also claim that they have been refused the

opportunity to depose Defendants, their expert, or their witnesses and, as such, have

not had access to competent summary judgment evidence.136 Plaintiffs assert that




130 Id. at pp. 2-3.
131 Id. at p. 3.
132 Id. at p. 5.
133 Id.
134 Id. at p. 6.
135 Id.
136 Id. The Court notes that on December 27, 2019, it granted Plaintiffs’ Motion to Amend and Reopen

Scheduling Order to Allow Limited Depositions by Plaintiffs (R. Doc. 99), giving Plaintiffs until
January 31, 2020 to depose defendants, Jones, Berns, Clark, and Waguespack, as well as Wille, Miner,
and the corporate representative of Whitney Bank. R. Doc. 106. The Court further notes that
    Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 24 of 41



they planned to demand that Clark provide proof of her presence and her

notarizations on the loan documents by providing her billing statements and proof of

payment from Whitney Bank on the pertinent dates which, Plaintiffs contend, “could

have cast a serious doubt on whether the notary was in fact present and witnessed

the signatures.”137 While Defendants submitted affidavits from Wille and Miner, who

each swear that they witnessed the Plaintiffs’ signing of the loan documents,

Plaintiffs maintain that the only people present were Plaintiffs, Jones and Berns. 138

        Plaintiffs also contest Defendants’ assertion regarding their failure to timely

respond to discovery, noting that the Court has given them until October 24, 2019 to

answer the interrogatories.139 Plaintiffs then assert that the Court failed to respond

to any of their motions for delays and rescheduling until the pre-trial conference,

“forcing the Plaintiffs to expend a great deal of time preparing documents for a

Pretrial conference which was obviously premature.” 140 Without citing any legal

authority, Plaintiffs assert that, “Law plainly states that if a Plaintiff has a motion

pending, he or she has a right to have that motion heard before a dispositive motion

for the Defendant is granted. This simply did not happen in this case.”141 Plaintiffs


Plaintiffs have never sought leave to amend their Opposition or Sur-Reply briefs to include the
transcripts from any of the foregoing depositions allowed by the Court.
137 R. Doc. 91 at p. 5.
138 Id. at p. 7.
139 Id. Although not cited by Plaintiffs, it appears that they are referencing Magistrate Judge Roby’s

October 10, 2019 Order, granting Defendants’ Motion to Compel Plaintiffs’ Discovery Responses and
requiring Plaintiffs to respond to Defendants’ interrogatories and requests for production of documents
by October 24, 2019. R. Doc. 80. Judge Roby’s Order does not address Defendants’ requests for
admissions. The Court further notes that Plaintiffs’ Sur-Reply brief is dated October 29, 2019.
140 R. Doc. 91 at p. 8.
141 Id. While Plaintiffs refer to “the Plaintiffs’ motion for delays and rescheduling,” Plaintiffs do not

specify the motions that they are referring to in this statement. Id. The record shows that Plaintiffs
filed several motions to continue trial and a motion for extension of time on September 24, 2019 (R.
Docs. 60, 63 & 64), which the Court ruled upon before Plaintiffs filed their Reply brief on October 29,
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 25 of 41



also assert that Defendants falsely claim that Plaintiffs’ Complaint relies on mere

conclusions, when Plaintiffs have provided “both public record as well as expert

testimony.”142 Plaintiffs assert that the expert reports, even without affidavits, can

constitute disputed facts on summary judgment, and that Defendants’ misquote of

the handwriting experts’ conclusions is “deliberately misleading to the court.” 143

Finally, Plaintiffs argue that the Motion to Dismiss must be denied because Fed. R.

Civ. P. 12 prohibits Defendants from filing a second motion to dismiss that includes

information that was available to Defendants when they filed their first motion to

dismiss, but was not included in the prior motion.144

II.      LEGAL STANDARD

        A. Fed. R. Civ. P. 12(b) Motion to Dismiss

        Under Federal Rule of Civil Procedure 12(b)(6), a defendant can seek dismissal

of a complaint, or any part of it, for failure to state a claim upon which relief may be

granted.145 To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” 146 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is




2019. See R. Docs. 69 & 86. The Court further notes that the only motion currently pending before the
Court is Defendants’ Motion to Dismiss. R. Doc. 14.
142 R. Doc. 91 at p. 9.
143 Id.
144 Id.
145 Fed. R. Civ. P. 12(b)(6).
146 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 173 L.Ed.2d 868 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 26 of 41



liable for the misconduct alleged.” 147 “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant

has acted unlawfully.”148

        A court must accept all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.149 The Court, however, is not bound to accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions. 150

“Dismissal is appropriate when the complaint on its face shows a bar to relief.” 151 In

deciding a Rule 12(b)(6) motion to dismiss, a court is generally prohibited from

considering information outside the pleadings, but may consider documents outside

of the complaint when they are: (1) attached to the motion; (2) referenced in the

complaint; and (3) central to the plaintiff’s claims. 152 The Court can also take judicial

notice of matters that are of public record, including pleadings that have been filed

in a federal or state court.153

        B. Summary Judgment Standard

        Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact, and the moving party is entitled to judgment as a matter of




147 Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678, 129 S.Ct. at
1949) (quotation marks omitted).
148 Iqbal, 556 U.S. at 679, 129 S.Ct. at 1949 (quotation omitted).
149 Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012) (quoting In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007)).
150 Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).
151 Cutrer v. McMillan, 308 Fed.Appx. 819, 820 (5th Cir. 2009) (quotation and internal quotation marks

omitted).
152 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
153 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.

Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 27 of 41



law.154 A party moving for summary judgment must inform the Court of the basis for

the motion and identify those portions of the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits, if any, that show that

there is no such genuine issue of material fact. 155 If the moving party carries its

burden of proof under Rule 56, the opposing party must direct the Court’s attention

to specific evidence in the record which demonstrates that the non-moving party can

satisfy a reasonable jury that it is entitled to a verdict in its favor. 156 This burden is

not satisfied by some metaphysical doubt as to alleged material facts, by unsworn

and unsubstantiated assertions, by conclusory allegations, or by a mere scintilla of

evidence.157 Rather, Rule 56 mandates that summary judgment be entered against

a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case and on which that party will bear the burden of proof at

trial.158 In resolving a motion for summary judgment, the Court must review the

facts and inferences in the light most favorable to the non-moving party, and the

Court may not evaluate the credibility of witnesses, weigh the evidence, or resolve

factual disputes.159




154 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265
(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202
(1986).
155 Celotex Corp., 477 U.S. at 322, 106 S.Ct. at 2552.
156 Anderson, 477 U.S. at 248, 106 S.Ct. at 2510.
157 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
158 Celotex Corp., 477 U.S. at 323, 106 S.Ct. at 2552.
159 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 28 of 41



III.    ANALYSIS

        A. The exhibits attached to Defendants’ Motion fall within the scope
           of Fed. R. Civ. P. 12(b)(6).

        As an initial matter, the Court finds that, in determining whether to grant

Defendant’s Motion to Dismiss or to convert it to a Motion for Summary Judgment,

the Court can consider the exhibits attached to the Defendants’ briefs. The Court can

consider the Collateral Note,160 the Collateral Mortgage,161 the Promissory Note, 162

the July 19, 2012 Security Agreement,163 the two Continuing Guaranty’s executed by

Plaintiffs,   164   and the three Forbearance Agreements                 165   because they are all

referenced in Plaintiffs’ Complaint and central to Plaintiffs’ claims. 166 The Court can

also take judicial notice of these documents because they are matters of public

record, 167 since they were filed as exhibits in the Bankruptcy and Executory

Proceedings. 168 Additionally, the Court can take judicial notice of the attached

pleadings that were filed in the Bankruptcy and Executory Proceedings,169 the 2014

pro se Complaint filed in this Court in Civ. A. No. 14-980,170 and the February 2016

pro se complaint filed in Civil District Court in Case No.16-1530.171 With respect to


160 R. Doc. 14-4 at p. 4; R. Doc. 14-5 at p. 3.
161 R. Doc. 14-4 at pp. 5-10; R. Doc. 14-5 at pp. 4-9.
162 R. Doc. 14-4 at pp. 21-23.
163 Id. at pp. 11-12.
164 Id. at pp. 13-20.
165 R. Doc. 14-6 at pp. 6-20.
166 R. Doc. 1 at ¶¶ 7, 10 -21.
167 Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017-18 (5th Cir. 1996); See Norris v. Hearst

Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (citing Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir.
1994)).
168 See R. Doc. 14-6 at pp. 21-157.
169 R. Doc. 14-6 at pp. 21-157; R. Doc. 14-7; R. Doc. 14-9; R. Doc. 14-10; R. Doc. 14-11; R. Doc. 14-12; R.

Doc. 14-13; R. Doc. 14-14.
170 R. Doc. 14-8.
171 R. Doc. 14-15.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 29 of 41



the affidavits submitted by Defendants, 172 which are not pertinent to the Court’s

analysis, the Fifth Circuit has noted that, “the presence of affidavits in the record

that were not relied upon by the district court does not convert the motion to dismiss

into one for summary judgment.”173

        Relying upon the foregoing documents, the Court finds that Defendants are

entitled to dismissal of all of Plaintiffs’ claims under Fed. R. Civ. P. 12(b)(6).

        B. Plaintiffs’ claims are barred by the release contained in the three
           Forbearance Agreements.

        Defendants first argue that Plaintiffs’ claims must be dismissed under Fed. R.

Civ. P. 12(b)(6) because Plaintiffs released all of their claims no less than three times

by signing the Forbearance Agreement and two amendments thereto.174 Although

Plaintiffs strenuously allege that Mr. Shiell’s signature was forged on the Collateral

Note, the Collateral Mortgage and the Promissory Note, 175 Plaintiffs do not dispute

that they signed the November 1, 2013 Forbearance Agreement and the two

amendments thereto.176 In their Complaint, Plaintiffs readily admit that the original

Forbearance Agreement stated that Whitney Bank “possessed a Promissory Note

dated September 10, 2012 by Kitchens in the original principal amount of $540,000,”

and that it included release language that “would otherwise preclude the Shiells from

asserting the invalidity of the loan documents.” 177 Nonetheless, Plaintiffs allege that



172 R. Doc. 14-4 at pp. 1-3; R. Doc. 14-5 at pp. 1-2; R. Doc. 14-6 at pp. 4-20.
173 Davis v. Bayless, 70 F.3d 367, 372 (5th Cir. 1995) (citing Ware Associated Milk Producers, Inc., 614
F.2d 413, 415 (5th Cir. 1980)).
174 R. oc. 14-1 at pp. 12-13.
175 R. Doc. 1 at ¶ 12; R. Doc. 74 at p. 2; R. Doc. 91.
176 R. Doc. 1 at ¶¶ 15, 18 & 21.
177 Id. at ¶ 15.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 30 of 41



they were fraudulently induced by Whitney Bank to execute the Forbearance

Agreements based upon their mistaken belief that Whitney Bank held a valid

Promissory Note. 178 For the reasons that follow, the Court finds that Plaintiffs’

assertion lacks merit.

        What Plaintiffs fail to mention in their briefs is that, in the original

Forbearance Agreement, Plaintiffs specifically acknowledged that as of October 23,

2013, they owed a principal amount of $540,000.000, plus interest, on “the Note,”

which is defined therein as “that certain Promissory Note dated September 10, 2012

by Kitchens in the original principal amount of $540,000.00.”179 This September 10,

2012 Note is the exact note which Plaintiffs are now alleging is a forgery and of which

they had no notice until April 2016. Plaintiffs also fail to mention that, throughout

the Forbearance Agreement, they acknowledged that their indebtedness under the

Note had matured and become due and exigible on September 10, 2013.180 By signing

the Forbearance Agreement, Whitney Bank agreed to “forbear from collecting the full

amount of the Indebtedness . . . upon maturity and from immediately enforcing all of

its rights and remedies under the Loan Documents,”181 in exchange for Plaintiffs and

Kitchens agreeing to “forever Settle and Release all Claims against Whitney.”182 The

Forbearance Agreement defines the term “Whitney” to include “all members,

managers, officers, directors, . . . attorneys, . . . employees, agents, representatives,




178 R. Doc. 1 at ¶¶ 15, 18, 21.
179 R. Doc. 14-6 at p. 8, ¶ 1(f) & p. 9, ¶ 2.
180 Id. at p. 6 & p. 9, ¶ 3.
181 Id. at p. 6 & p. 10, ¶ 6.
182 R. Doc. 14-6 at p. 11.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 31 of 41



legal representatives, . . . successors, and assigns of the respective Obligor(s) and

Whitney.”183 Thus, Plaintiffs specifically agreed to release and settle certain claims

against Defendants, who are employees and attorneys employed by Whitney Bank.

         In the Forbearance Agreement, the parties defined the term “Release” as “to

fully, finally, and forever release, acquit, discharge, surrender, and cancel from the

public records,” and defined the term “Settle” as “to fully, finally, and forever release,

acquit, discharge, surrender, and cancel from the public records.”184 The Forbearance

Agreement further defines the term “Claims” to include the following:

                  [A]ny and all claims, rights, demands, damages, actions,
                  causes of action, obligations, expenses, interest, costs,
                  payments, debts, losses, attorneys’ fees and liabilities of
                  any nature whatsoever, including, but not limited to, those
                  arising in tort, negligence, intentional conduct, federal or
                  state law, federal or state statutes, fraud, lender liability,
                  lack of good faith . . . or arising in any other way
                  whatsoever, now existing or hereafter arising, known or
                  unknown, . . . arising out of or related to any acts or
                  omissions or alleged acts or alleged omissions of any kind
                  by Whitney, including, but not limited to:

                  ....

                  (iii) those arising out of or in any way connected with or
                  related to the Loan Documents as hereinafter defined or
                  the transfer of the Loan Documents to Whitney.185


The term “Loan Documents” is defined to include, among other things, the following:


                  (i) [that certain Promissory Note dated September 10, 2012
                  by Kitchens in the original principal amount of
                  $540,000.00];


183 Id. at p. 7, ¶ 1(b).
184 Id. at p. 8, ¶¶ (1)(h) & (i).
185 Id. at pp. 7-8, ¶ 1(c)(iii).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 32 of 41



                 ....

                 (xi) Collateral Mortgage and Assignment of Leases and
                 Rents dated July 19, 2012 by [Mr. Shiell] (370 Rue
                 Chardonnay, Metairie, Louisiana 70002);

                 (xii) Collateral Note dated July 9, 2012 in the amount of
                 $1,500,000.00 by [Mr. Shiell]; . . . .186

The Forbearance Agreement also contains a “Consent” provision, which provides

that, “Each of the parties hereto certifies that such party is executing this Agreement

under the advice of such party’s own counsel, after due deliberation and will full

knowledge of all circumstances surrounding or relating to the matters covered

hereby.” 187 Importantly, the provision further states that, “Obligors acknowledge

that Obligors have read all the provisions of this Agreement and agrees [sic] to its

terms.”188

        In both the First Amendment to Forbearance Agreement (hereafter, the “First

Amended Forbearance Agreement”), and the Second Amendment to Forbearance

Agreement (hereafter, the “Second Amended Forbearance Agreement”), Plaintiffs

and Kitchens again acknowledged the principal amount due under the Promissory

Note, plus interest, and agreed that, “Obligors do hereby forever Settle and Release

all claims against Whitney.” 189               The First and Second Amended Forbearance

Agreements specify that, “Capitalized terms herein have the same meanings as were

ascribed to such terms in the [certain Forbearance Agreement dated as of November




186 Id. at p. 8, ¶ 1(e)(i), (xi) & (xii).
187 Id. at p. 14, ¶ 22.
188 Id.
189 R. Doc. 14-6 at p. 16, ¶¶ 2, 5 & p. 19, ¶¶ 2, 5.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 33 of 41



1, 2013].”190 The First Amended Forbearance Agreement also includes the following

representation by Plaintiffs:

                 [Mrs. Shiell] and [Mr. Shiell] represent and warrant that
                 (i) each of them and the other are of sound mind and have
                 full capacity to enter into the Agreement and this
                 Amendment, (ii) each of them and the other have read the
                 Agreement and this Amendment, and (iii) each of them and
                 the other fully comprehend and understand all of the terms
                 of this Amendment and the Agreement. [Mrs. Shiell] and
                 [Mr. Shiell] represent and warrant that either or both of
                 them are fully authorized to act on behalf of Kitchens[Mrs.
                 Shiell] and [Mr. Shiell] represent and warrant that they
                 each understand that under the Agreement and this
                 Amendment the Obligors have released claims against
                 Whitney and have acknowledged the amount of the
                 Indebtedness among other terms.191

The Second Amended Forbearance Agreement contains a similar provision, whereby

Plaintiffs represented that they were of sound mind had full capacity to enter all

three Forbearance Agreements, that they had each read all three Forbearance

Agreements, and that they each fully comprehended and understood all of the terms

of the three Forbearance Agreements. 192 While Plaintiffs have alleged that William

Shiell was undergoing treatment for cancer, they have not provided any evidence to

allege or support that he was not of sound mind in signing the documents.

        Although not addressed by the parties, the original Forbearance Agreement

contains a choice of law provision, which specifies that the Forbearance Agreement

shall be governed by Louisiana law “without regard to the conflict of laws principals




190 R. Doc. 14-6 at p. 16, ¶ 1; R. Doc. 14-6 at p. 19, ¶ 1.
191 R. Doc. 14-6 at p. 17, ¶ 10.
192 Id. at p. 20, ¶ 8.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 34 of 41



of such state.”193 Because the parties agreed that any dispute over the Forbearance

Agreement would be governed by Louisiana law, the Court finds that it must apply

Louisiana law in determining whether the release language bars Plaintiffs’ claims in

this case. Under Louisiana law, “Interpretation of a contract is the determination of

the common intent of the parties.”194 However, “When the words of a contract are

clear and explicit and lead to no absurd consequences, no further interpretation may

be made in search of the parties’ intent.”195 Louisiana law also provides that, “The

words of a contract must be given their generally prevailing meaning. Words of art

and technical terms must be given their technical meaning when the contract

involves a technical matter.”196

        The Court finds that words of the three Forbearance Agreements are clear and

explicit, including the release language. By signing three Forbearance Agreements,

Plaintiffs and Kitchens specifically agreed to settle and relinquish any all claims they

may have against Whitney Bank, its employees and its attorneys, including those

based on federal law and fraud, arising out of the “Loan Documents,” which

specifically include the Collateral Note, the Collateral Mortgage, and the Promissory

Note.197 Thus, Plaintiffs released the RICO claims asserted against Defendants in

this case, since Defendants are Whitney Bank’s employees and attorneys and the

claims are based upon federal law and fraud. Although Plaintiffs claim that they




193 R. Doc. 14-6 at p. 14, ¶ 20.
194 La. Civ. Code art. 2045.
195 La. Civ. Code art. 2046.
196 La. Civ. Code art. 2047.
197 R. Doc. 14-6 at pp.7-8, ¶ 1 & p. 11, ¶ 7.
       Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 35 of 41



were fraudulently induced to sign the three Forbearance Agreements, the clear

language of the Forbearance Agreements contradict their assertion. As previously

mentioned, all three Forbearance Agreements include “Consent” provisions, through

which Plaintiffs agreed that they had read all the provisions of the Forbearance

Agreements and agreed to their terms, which includes the terms of the release.198

Plaintiffs offer no explanation for the inherent contradiction between the Consent

provisions in the three Forbearance Agreements and their allegations of forgery in

this case. Accordingly, the Court finds that, under the clear and explicit language of

the three Forbearance Agreements, Plaintiffs and Kitchens settled and released all

of the claims asserted against the Defendants in this case. Accordingly, Defendants

are entitled to dismissal of Plaintiffs’ claims under Fed. R. Civ. P. 12(b)(6).

          C. Plaintiffs’ claims are also barred by res judicata.

          Defendants also claim that their Motion to Dismiss should be granted based

upon the doctrine of res judicata. Defendants correctly cite In re Southmark Corp.,

wherein the Fifth Circuit established that the following four elements are required

to bar a claim on the grounds of res judicata: (1) the parties are identical or in privity;

(2) the judgment in the prior action was rendered by a court of competent jurisdiction;

(3) the prior action was concluded to a final judgment on the merits; and (4) the same

claim or cause of action was involved in both actions.199 Defendants claim that res

judicata applies in this case based upon the Bankruptcy Court’s Order Lifting Stay

and the June 12, 2015 Order issued by the state court in the Executory Proceeding,


198   R. Doc. 14-6 at p. 14, ¶ 22; R. Doc. 14-6 at p. 17, ¶ 10; R. Doc. 14-6 at p. 20, ¶ 8.
199   R. Doc. 14-1 at p. 14 (citing In re Southmark Corp., 163 F.3d 925, 934 (5th Cir. 1999)).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 36 of 41



which are valid, final orders ruling on the validity and enforceability of the loan

documents and the Collateral Mortgage.200 Defendants argue that the parties are in

privity with each other, that the judgments entered by the Bankruptcy Court and the

24th JDC were final judgments on the merits entered by courts of competent

jurisdiction, and that the matters arise from the same nucleus of operative facts as

the instant case, since both of the prior proceeding required that Whitney Bank had

a valid and perfected lien upon the Metairie Property.201

        In response, Plaintiffs concede that they had knowledge of, and had been

served with, a copy of the Petition filed in the Executory Proceeding, and that they

had knowledge of the Bankruptcy Proceeding. 202 Plaintiffs further concede that,

“This Third Forbearance agreement and all the questioned loan documents were also

made part of another legal proceeding authored by Defendant Waguespack, a Motion

to Lift the Bankruptcy Stay on Plaintiff William Shiell’s property.” 203 Plaintiffs

contend that only their attorney was served in the Bankruptcy Proceeding, who

thereafter filed responsive pleadings, but did not forward the documents to

Plaintiffs.204 Plaintiffs claim that they did not receive all of the documents filed in

that matter until their attorney turned over their file to them in April

2016.205 Plaintiffs do not provide any documentation to support this




200 R. Doc. 14-1 at p. 14 (citing R. Docs. 14-9 & 14-14).
201 R. Doc. 14-1 at pp. 14-17.
202 R. Doc. 74 at pp. 4-5.
203 Id. at p. 5.
204 Id.
205 Id.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 37 of 41



assertion. Plaintiffs argue that:

                 There is no res judicate [sic], as Defendants claim, as the
                 cases previously decided against Plaintiffs were already
                 decided by the courts before the Plaintiffs had an
                 opportunity to oppose them base on the forgery they
                 discovered in the notes in April 2016. Plaintiffs had not
                 been provided with copies of the allegedly forged loan
                 documents files [sic] either in the Executory Process or the
                 Bankruptcy Motion to Lift the Stay in 2015, and did not see
                 these actual documents until April 2016 . . . .206

        In their Reply brief, Defendants point out that, in their briefs, Plaintiffs have

admitted to signing the three Forbearance Agreements, wherein they expressly

acknowledged the Alleged Forged Documents and released all claims arising out of

those documents against Whitney Bank, its employees and its attorneys.                207



Defendants point out that Whitney Bank attached the Alleged Forged Documents to

its Motion for Relief From Automatic Stay, filed in the Bankruptcy Proceeding on

October 23, 2015, to which Mr. Shiell, represented by counsel, filed a one-page

Objection with no mention of forgery. 208 Defendants also assert that Plaintiffs

admitted signing the Alleged Forged Documents in their Answer to Whitney Bank’s

Petition in the Executory Proceeding, filed on August 31, 2015.209

        Although not addressed by the parties, the Court notes that the Fifth Circuit

has held that:

                 Although res judicata generally cannot be raised in a
                 motion to dismiss and should instead “be pleaded as an
                 affirmative defense,” dismissal under Rule 12(b)(6) is
                 appropriate if the res judicata bar is apparent from the

206 Id. at p. 11.
207 R. Doc. 85 at p. 3.
208 Id. at p. 4.
209 Id. at pp. 4-5.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 38 of 41



               complaint and judicially noticed facts and the plaintiff fails
               to challenge the defendant’s failure to plead it as an
               affirmative defense.210

Plaintiffs raise no such challenge in this case. Accordingly, the Court can address the

issue of res judicata and take judicial notice of the prior judgments issued in the

Bankruptcy and Executory Proceedings.

        According to the Fifth Circuit, res judicata bars the subsequent litigation of

claims that have been litigated or should have been raised in an earlier suit. 211

Preclusion of a claim under res judicata principles requires four elements: (1) the

prior judgment must have been rendered by a court of competent jurisdiction; (2)

there must be a final judgment on the merits; (3) the parties, or those in privity with

them, must be identical in the two actions; and (4) the same claim or cause of action

must be involved in both actions.212

        Although not mentioned by Defendants, Plaintiffs do not dispute that the four

requirements are met, and instead argue that they were not served with the

pleadings filed in those proceedings until after the judgments were issued.                     As

previously noted, Plaintiffs provide no evidence to support this assertion. Further,

Defendants have shown that the four elements required for res judicata are met in

this case and bar Plaintiffs’ claims. As Defendants point out,213 the first two elements

are met because the Bankruptcy Court’s December 10, 2015 Order Lifting Stay and




210 Anderson v. Wells Fargo Bank, N.A., 953 F.3d 311, 314 (5th Cir. 2020) (citing Test Masters Educ.
Servs., Inc. v. Singh, 428 F.3d 559, 570, n.2 (5th Cir. 2005)).
211 In re Ark-La-Tex Timber Co., Inc., 482 F.3d 319, 330 (5th Cir. 2007).
212 Id. (citing Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559 (5th Cir. 2004)).
213 R. Doc. 14-1 at p. 14.
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 39 of 41



the 24th JDC’s June 12, 2015 Order granting the seizure and sale of the Metairie

Property are both valid, final orders ruling on the validity and enforceability of the

loan documents at issue in this case, including the Promissory Note, the Collateral

Note and the Collateral Mortgage.

        With respect to the third requirement, the Fifth Circuit has held that, “‘Privity’

is recognized as a broad concept, which requires us to look to the surrounding

circumstances to determine whether claim preclusion is justified.” 214 The Fifth

Circuit further clarified that, “In short, parties which are sufficiently related to merit

the application of claim preclusion are in privity.” 215 The Court recognizes that

Defendants were not parties to the Executory and Bankruptcy Proceedings, which

involved only Whitney Bank.             Nonetheless, as alleged in the Complaint, at all

relevant times, Jones and Berns were acting as Whitney Bank’s employees and Clark

and Waguespack were acting as Whitney Bank’s outside counsel.216 The Fifth Circuit

has recognized that the vicarious liability relationship between employers and

employees allow them to be in privity with each other for res judicata purposes.217

Additionally, Defendants are Whitney Bank’s employees and attorneys and, as such,

are specifically included in the terms of the release contained in the three

Forbearance Agreements. As such, the Court concludes that Defendants are in

privity with Whitney Bank.




214 Russell v. SunAmerica Securities, Inc., 962 F.2d 1169, 1173 (5th Cir. 1992).
215 Id. at 1174.
216 R. Doc. 1 at ¶¶ 2-6.
217 Lubrizol Corp. v. Exxon Corp., 871 F.2d 1279, 1289 (5th Cir. 1989).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 40 of 41



        The Court also finds that Plaintiffs were both parties to the Executory

Proceeding and, although Mrs. Shiell was not a party to the Bankruptcy Proceeding,

she is in privity with Mr. Shiell based upon the “virtual representation” exception

and her involvement with the underlying loan documents.218 Under this exception,

“a person may be bound by a [prior] judgment even though not a party if one of the

parties to the suit is so closely aligned with his interests as to be his virtual

representative.”219 Here, Mrs. Shiell’s interests are strongly aligned with those of

Mr. Shiell, evidenced by the fact that she signed several of the loan documents that

were at issue in the Bankruptcy and Executory Proceedings, including the Collateral

Mortgage (as an intervenor), the Continuing Guaranty, 220 and the three Forbearance

Agreements. 221 Accordingly, the Court finds that the third requirement for res

judicata is met.

        Turning to the fourth and final factor, the Fifth Circuit has held that, in

determining whether the same claim or cause of action was involved in both cases,

the two actions must be based upon the same nucleus of operative facts.222 The Court

finds that Plaintiffs’ claims in this case arise from the same nucleus of operative facts

as the Bankruptcy and Executory Proceeding, namely the foreclosure on the Metairie

Property based upon the Promissory Note, the Collateral Note and the Collateral

Mortgage. The Court notes that Plaintiffs initially alleged in their Complaint that



218 See Freeman v. Lester Coggins Trucking, Inc., 771 F.2d 860, 863 (5th Cir. 1985).
219 Id. (quoting Aerojet General corporation v. Askew, 511 F.2d 710, 719 (5th Cir. 1975)) (internal
quotation marks omitted).
220 R. Doc. 14-4 at pp. 17-20.
221 R. Doc. 14-6 at pp. 6-20.
222 In re Ark-La-Tex Timber Co., Inc., 482 F.3d 319, 330 (5th Cir. 2007) (citation omitted).
      Case 2:19-cv-00848-WBV-KWR Document 131 Filed 05/11/20 Page 41 of 41



they did not see the three foregoing documents until the “later bankruptcy

proceedings, on or after October 23, 2015,”223 but subsequently alleged that they did

not see these documents until April 2016.224 While this date seems to be a moving

target in Plaintiffs’ briefs, as previously discussed, Plaintiffs represented in the

original Forbearance Agreements, dated November 1, 2013, that they had read and

agreed to all of its terms, including the specific reference to the Collateral Note, the

Promissory Note and the Collateral Mortgage. 225                The Court, therefore, finds

Plaintiffs’ assertions unpersuasive. As such, the final element of res judicata is

satisfied and this action is precluded by the judgments issued in the Bankruptcy

Proceeding and the Executory Proceeding.226

IV.     CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Defendants’ Motion to

Dismiss or, in the Alternative, Motion for Summary Judgment227 is GRANTED and

Plaintiffs’ Complaint is DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, May 11, 2020.




                                             ______________________________
                                             WENDY B. VITTER
                                             United States District Judge




223 R. Doc. 1 at ¶ 15.
224 R. Doc. 74 at pp. 2-3, 5, 6, 11.
225 R. Doc. 14-6 at p. 8, ¶ 1(e) & p. 14, ¶ 22.
226 The Court notes that Defendants raise several other arguments in support of their Motion to

Dismiss. Having found merit to Defendants’ arguments regarding release and res judicata, the Court
does not find it necessary to analyze and address each of those arguments.
227 R. Doc. 14.
